 Case 2:20-cr-00062-NT Document 45 Filed 07/09/21 Page 1 of 3                     PageID #: 115




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                       )
                                               )
                v.                             )   Case No. 2:20-cr-00062-NT
                                               )
JOSHUA FRANCES                                 )


   DEFENDANT’S UNOPPOSED MOTION TO CONTINUE FROM AUGUST TRIAL
                LIST AND WAIVER OF SPEEDY TRIAL ACT

       NOW COMES Defendant, by and through undersigned counsel, and hereby moves this

Court, unopposed, for the entry of an order continuing this case from the August trial list to the

September trial list, and states as follows:

       1.      The above captioned matter is currently on the trial list for August 2021.

       2.      Investigation in this matter is still ongoing with multiple witnesses still set to be

interviewed and additional documents being gathered in support of the defense. Additional time

is necessary for the review of those documents before this case is ready to proceed to trial.

       3.      Counsel for Defendant has contacted AUSA Donald Clark with respect to this

extension and he has graciously indicated that he has no objection.

       4.      Defendant is aware that his attorney has filed a Motion to Continue from the

August Trial List. He is aware of his rights under the Speedy Trial Act, 18 U.S.C. §3161 as it

applies from indictment to trial and voluntarily waives those time limits by asking the Court to

exclude from the Speedy Trial calculations the entire time period of the continuance sought

(August 4, 2021 – September 7, 2021).
 Case 2:20-cr-00062-NT Document 45 Filed 07/09/21 Page 2 of 3                 PageID #: 116




         WHEREFORE, for the foregoing reasons, Defendant respectfully requests this Court

enter an order continuing the above captioned matter from the August trial list to the September

trial list.

Date: July 9, 2021

                                            /s/Walter F. McKee
                                            Attorney for Defendant
                                            McKee Law, P.A.
                                            133 State Street
                                            Augusta, ME. 04330
                                            (207) 620-8294
                                            wmckee@mckeelawmaine.com
 Case 2:20-cr-00062-NT Document 45 Filed 07/09/21 Page 3 of 3                   PageID #: 117




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE



UNITED STATES OF AMERICA                     )
                                             )
               v.                            )    Case No. 2:20-cr-00062-NT
                                             )
JOSHUA FRANCES                               )



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021 I electronically filed Defendant’s Unopposed Motion

to Continue from August Trial List with the Clerk of Court using the CM/ECF system which will

send notification of such filing to the following: Donald Clark, United States Attorney’s Office.

Date: July 9, 2021


                                     /s/Walter F. McKee
                                     WALTER F. MCKEE
                                     McKee Law, P.A.
                                     133 State Street
                                     Augusta, ME. 04330
                                     (207) 620-8294
                                     wmckee@mckeelawmaine.com
